
	

116 S1175 IS: PSLF Technical Corrections Act of 2019
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1175
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2019
			Mr. Whitehouse (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To improve the public service loan forgiveness program.
	
	
		1.Short title
 This Act may be cited as the PSLF Technical Corrections Act of 2019.
 2.Amendment to the Higher Education Act of 1965Section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended— (1)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively;
 (2)in paragraph (1)— (A)in the matter preceding subparagraph (A), by striking paragraph (2) and inserting paragraph (3); and
 (B)in subparagraph (A)— (i)in clause (ii), by inserting or after the semicolon;
 (ii)by striking clause (iii); and (iii)by redesignating clause (iv) as clause (iii);
 (3)by inserting after paragraph (1) the following:  (2)Payments in graduated or extended plans (A)In generalIn addition to canceling the balance of interest and principal due for a borrower described in paragraph (1), the Secretary shall also cancel the balance of interest and principal due, in accordance with paragraph (3), on any eligible Federal Direct Loan not in default for a borrower who—
 (i)has made 120 qualifying monthly payments, as defined in subparagraph (B), on the eligible Federal Direct Loan after October 1, 2007;
 (ii)is employed in a public service job at the time of such forgiveness; and (iii)has been employed in a public service job during the period in which the borrower makes each of the 120 payments described in clause (i).
 (B)Qualifying monthly paymentIn this paragraph, the term qualifying monthly payment means any payment made under any repayment plan that is not described in clause (i), (ii), or (iii) of paragraph (1)(A) that satisfied the monthly amount the borrower was required to pay at the time the monthly amount due was billed to the borrower.;
 (4)in paragraph (3), as redesignated by paragraph (1), by inserting or paragraph (2), as the case may be after paragraph (1); and (5)by adding at the end the following:
				
 (6)Dispute resolution processNot later than July 1, 2019, the Secretary shall establish a process for borrowers to dispute the calculation of the number of monthly payments under paragraph (1) or (2) that count toward loan forgiveness under this subsection following the borrower's submission of a certification of employment or application for forgiveness (or any successor certification or application) under this subsection.
					(7)Recalculating the number of qualifying payment obligations for current public service loan
 forgiveness program participantsNot later than July 1, 2019, the Secretary shall, for each borrower that has submitted a certification of employment under this subsection before July 1, 2019—
 (A)calculate the number of monthly payments under paragraph (1) or (2) that count toward loan forgiveness under this subsection, using the criteria under this subsection as in effect on July 1, 2019; and
 (B)inform the borrower of the changes to the public service loan forgiveness program under this subsection that take effect on or before July 1, 2019, and the number of monthly payments calculated for the borrower in accordance with subparagraph (A)..
			
